United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2695
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Archie M. Donald,                        *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: October 28, 1998

                                Filed: November 2, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

     Archie M. Donald appeals from the district court’s1 adverse grant of summary
judgment in this action commenced by the United States to collect a federally insured
student loan, as well as from the court’s denial of Donald’s motion for relief from
judgment pursuant to Federal Rule of Civil Procedure 60(b). Having reviewed the
record and the parties’ submissions, we conclude that the district court’s orders are
correct. See 8th Cir. R. 47B.

      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
The judgment is affirmed.

A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-